Citation Nr: 1120019	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO. 07-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Southern Tier Plastic Surgery Associates on June 26, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York. The VAMC denied the Veteran's claim of entitlement to payment of unauthorized medical expenses for services rendered at Southern Texas Plastic Surgery Associates on June 26, 2007. The Veteran timely appealed the VAMC's adverse decision, and this appeal ensued. 

This case was the subject of a Board remand dated in March 2009. 

In October 2008 the VA Regional Office (RO) in Buffalo, New York, issued a rating decision by which a 50 percent rating for posttraumatic stress disorder (PTSD) was continued. In November 2008 the Veteran submitted a notice of disagreement with the 50 percent rating and also submitted a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU). The Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a statement of the case on the issue of entitlement to a rating in excess of 50 percent for PTSD was issued in April 2009. There is evidence in the claims file of notice and development with respect to the claim for entitlement to TDIU but no corresponding rating decision is in the claims file as constituted at the Board. The issue of entitlement to a TDIU has been raised by the record, but there is no indication in the claims file that it has been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

The issue on appeal, as reflected on the title page of this decision, is REMANDED to the VAMC. VA will notify the appellant if further action is required.




REMAND

On appeal is the matter of entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Southern Tier Plastic Surgery Associates on June 26, 2007.

On July 6, 2007, the VAMC received two health insurance claims forms signed on July 5, 2007, by Mark S. Anthony, M.D, of Southern Tier Plastic Surgery Associates. The services for which payment or reimbursement was sought were indicated to have been performed on June 26, 2006. The nature of the services provided are referenced by numeric procedure and diagnostic codes but are not anywhere explained in writing. The facility at which the services were provided is not indicated on the form. One form indicates a total charge of $90 and the other form includes an apparently separate total charge of $110.

On July 24, 2007, the VAMC mailed to the Veteran and to Southern Tier Plastic Surgery Associates a notice that the claim for possible financial assistance under the Veterans Millennium Health Care and Benefits Act (Millennium Bill) had been disapproved. The reason for not approving the claim was "NO VA REFERRAL."  This reasoning is insufficient because the provisions of the Millennium Bill cited in the letter itself specifically pertain to a special class of VA payment or reimbursement in instances of emergency treatment where no prior VA authorization for care has been sought. See 38 U.S.C.A. § 1725. Whether the services provided to the Veteran constituted emergency treatment is not addressed in the decision.

Also on July 24, 2007, the VAMC mailed to the Veteran notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). That part of the notice associated with the claims file states that the "evidence needed to substantiate your 6/26/07 office visit would be evidence tending to show that you had pre-authorization; VA referral."  The VAMC did not indicate how it was known that the services were provided in an office setting, or how it was known that the services provided were not emergency medical services.

In an August 2007 notice of disagreement the Veteran's representative contended that the treatment at issue was emergency treatment in which the Veteran went to the hospital with 2nd and 3rd degree burns covering 30 percent of his body, and that no VAMC would accept the Veteran for treatment. The representative further contended that the Veteran met all 5 criteria as set forth in the VAMC's July 24, 2007, letter, for payment to be made under the Millennium Bill. See 38 U.S.C.A. § 1725(b). 

In an August 31, 2007, statement of the case, the Veteran was informed that his claim was denied because "Per Code of Federal Regulation, all non-VA non-emergent treatment requires pre-authorization in writing before treatment rendered. Patient had no VA referral for 6/26/07 office visit therefore claim denied."  The VAMC did not state how it was known that the treatment was non-emergent and consisted of an office visit.

In a September 2007 VA Form 9 the Veteran's representative reiterated that the Veteran was treated for burns and that no VAMC would accept the Veteran for treatment. The representative further contended that there was no viable VA treatment facility within reasonable distance and there was no VA treatment provider that would treat the condition.

The Board notes that, pertaining to unreimbursed medical expenses claims, the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4123 (2008) amended 38 U.S.C. § 1728(a). The amendment added § 1728(c), stating that in this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title; this revision is generally regarded as a liberalization of the meaning of "emergency treatment," taking into consideration how a prudent layperson would have perceived their condition. The former standard under § 1728(a) was "such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health," without consideration of how a prudent person might have perceived their circumstances. However, the liberalizing statutory revisions were enacted effective October 2008, subsequent to the June 2007 treatment and July 2007 claim that are the subject of this appeal. Thus, absent any further guidance in statute or regulations, 38 U.S.C.A. § 1728 as effective prior to October 2008 would apply in this case. See Landgraf v. U.S.A. Film Prods, 511 U.S. 244 (1994) ("Congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."). 

In March 2009 the Board remanded this matter to the VAMC for further development and adjudication. 

The actions requested by the Board in March 2009 included that the VAMC obtain copies of any police reports and hospital records, emergency room triage and nurses' notes, and clinical treatment records surrounding the Veteran's treatment for second and third degree burns from Southern Tier Plastic Surgery Associates.

On April 6, 2009, the VAMC requested that Southern Tier Plastic Surgery Associates provide records of treatment beginning on June 26, 2007, and that St. Joseph's Hospital provide records of treatment beginning on June 19, 2007.

On May 27, 2009, St. Joseph's Hospital faxed several pages of medical records to the VAMC, which reflected as follows. On June 19, 2007, the Veteran received superficial second-degree burns to the right face, era, neck, torso and right upper extremity, indicated to have affected about ten percent of his body. He was admitted for care at St. Joseph's Hospital for local wound care. He underwent daily hydrotherapy and Silvadene dressings. He was found to have healing superficial second-degree burns and was to be discharged for close outpatient follow-up on June 24, 2007, without incident. The records of hospitalization indicate that he was treated in the intensive care unit (ICU) and was discharged on June 23, 2007. One of the treating private physicians during hospitalization was Mark S. Anthony, M.D., of Southern Tier Plastic Surgery Associates.

However, records of treatment by Southern Tier Plastic Surgery Associates on June 26, 2007, were not received. 

On April 24, 2009, the VAMC wrote to the Veteran informing him that "we have sent for additional information for the above treatment in order for them to render a decision."  The treatment was described only as "6/26/07."  He was informed that "your case will be pending with the BVA until the provider(s) send the requested information (see attached) therefore you may want to follow up with So Tier Plastic Surgical Associates to ensure information is provided in a timely manner."  It is not indicated what information was attached to the VAMC letter sent to the Veteran, and the Veteran was not informed that his claim could be denied if Southern Tier Plastic Surgery Associates did not reply to the VAMC letter.

In February 2010 the VAMC issued a supplemental statement of the case to the Veteran. The reason for decision was indicated as follows: "In considering a claim for payment of unauthorized medical expenses, the responsible officials must determine the veteran's eligibility, entitlement and needs. Office visit for treatment had no VA REFERRAL; claim denied."  The VAMC provided no reasoning or citation to evidence indicating that the June 26, 2007, treatment was non-emergent treatment at a physician's office.

The actions requested by the Board in its March 2009 remand also included either providing the full VCAA notice letter provided to the Veteran on July 2007 or providing the Veteran a new VCAA notice letter that notifies of him evidence required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728. No such action was taken. The VAMC did not achieve substantial compliance with this aspect of the Board's remand instructions and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of nonprejudicial error, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The actions requested by the Board in the March 2009 remand additionally included that the VAMC obtain a medical opinion as to whether the criteria for payment of reimbursement for treatment on June 26, 2007, were met, such as whether the condition met applicable criteria emergency treatment, whether VA facilities were feasibly available, and when the Veteran's condition became stabilized. No such medical opinion was requested or received. The VAMC did not accomplish substantial compliance with this aspect of the Board's remand instructions and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. Stegall, 11 Vet. App. at 271 (1998).

The statement of the case, issued on August 2007, set forth parts of 38 U.S.C.A. § 1728 and VA regulations set forth at 38 C.F.R. §§ 17.120, 17.130, 17.132. The provisions under which the VAMC purported to adjudicate the Veteran's claim in its July 2007 decision, i.e., the Millennium Bill, as codified at 38 U.S.C.A. § 1725, and its implementing regulations such as 38 C.F.R. §  17.1000-17.1008, were not set forth or discussed in the August 2007 statement of the case.

Consequently, the Board's March 2009 remand of this matter requested that the VAMC provide the Veteran a supplemental statement of the case that contains the provisions of 38 U.S.C.A. § 1725 (which includes codification of the Millennium Bill) as well as 38 U.S.C.A. § 1728, and the implementing regulations for both statutes. In its supplemental statement of the case, however, issued in February 2010, the VAMC set forth only 38 C.F.R. §§ 17.120, 17.130, 17.132, but not the underlying statute, 38 U.S.C.A., § 1728; and again set forth neither the statutory provision (38 U.S.C.A. § 1725) nor the implementing regulations (38 C.F.R. §  17.1000-17.1008) pertaining to the Millennium Bill, although this was the statute under which the VAMC purported to adjudicate the claim in July 2007. No reasons for these omissions in the supplemental statement of the case were provided. Thus, this is another aspect of the Board's remand instructions not accomplished by the VAMC, and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. Stegall, 11 Vet. App. at 271 (1998).

The Board further notes that there is no indication that a copy of the February 2010 supplemental statement of the case was provided to the Veteran's representative, despite the Board's request in its March 2009 remand that a copy of the supplemental statement of the case be provided to the Veteran and his representative. See 38 C.F.R. § 19.31 (supplemental statement of the case will be issued to appellant and his or her representative); Stegall, 11 Vet. App. at 271 (1998).

Additionally, contrary to the Board's March 2009 remand, the Veteran's representative was not provided an opportunity to respond to the February 2010 supplemental statement of the case insofar as the representative was neither provided a copy of the February 2010 supplemental statement of the case nor afforded the opportunity to submit a Statement of Accredited Representative in Appealed Case (VA Form 646) prior to the VAMC's returning the case to the Board in March 2011. Stegall, 11 Vet. App. at 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice as to what is required to substantiate a claim for medical payment or reimbursement under 38 U.S.C.A. §§ 1725 and 1728, and the respective roles of the Veteran and VA in obtaining such evidence. 

Provide a copy of the VCAA letter to the Veteran's representative. Associate a complete copy of the VCAA notice letter with the claims file. 

(a) In so doing, request that the Veteran provide any information or evidence he may have regarding his medical treatment with Southern Tier Plastic Surgery Associates, on June 26, 2007, approximately two to three days after his discharge from treatment for burn injuries from St. Joseph's hospital. Request that the Veteran provide any records he may have of treatment on June 26, 2007, and a description of the location, circumstances, and nature of the treatment provided on that day.

(b) After obtaining any necessary authorizations for release of medical information, the VAMC must seek obtain records of treatment of the Veteran on June 26, 2007, from Southern Tier Plastic Surgery Associates. 

(c) The Veteran must also be advised that he may alternatively obtain the records of treatment on June 26, 2007, at Southern Tier Plastic Surgery Associates on his own and submit them to the VAMC.

(d) Inform the Veteran that if the VAMC cannot obtain sufficient evidence as to the nature of his medical treatment on June 26, 2007, at Southern Tier Plastic Surgery Associates, this may result in a denial of his claim for payment or reimbursement by VA for medical expenses incurred as a result of the medical care provided on that day. Inform the Veteran that it is ultimately his responsibility to ensure that records of medical treatment on June 26, 2007, at Southern Tier Plastic Surgery Associates, are received by the VAMC.

2. Determine whether the matter on appeal is to be adjudicated under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

(a) The claim was adjudicated under what is now codified as 38 U.S.C.A. § 1725 in the VAMC's July 2007 decision, but was adjudicated under 38 U.S.C.A. § 1728 (or its implementing regulations, 38 C.F.R. §§ 17.120, 17.130, and 17.132) in the August 2007 statement of the case and the February 2010 supplemental statement of the case. The basis for this change the law under which the claim was considered not explained in the claims file.

(b) The matters of the current status of the Veteran's claim for a TDIU pending at the RO and any evidence or contention directly relevant to whether the Veteran's burns experienced on July 19, 2007, are related to his service-connected PTSD will be relevant to the determination of whether the appeal is to be adjudicated under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728. 

3. If and only if (i) there remains information, evidence or factual dispute that the treatment rendered on June 26, 2007, from Southern Tier Plastic Surgery Associates, was emergency treatment, and (ii) specific records of treatment rendered on June 26, 2007, from Southern Tier Plastic Surgery Associates, are received; and (iii) the Veteran's claim falls under the provisions of 38 U.S.C.A. § 1725 for a nonservice-connected disability for treatment rendered on June 26, 2007, from Southern Tier Plastic Surgery Associates, provide the Veteran's claims folder and all relevant medical reports to an appropriately qualified VA clinician, who must acknowledge receipt and review of the claims folder and relevant medical reports in any report generated, and request an opinion concerning the following:

(a) Was the medical situation on June 26, 2007, of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?

(b) Were VA facilities feasibly available and would an attempt to use them beforehand have been reasonable? In addressing this question, the clinician may consider such factors as whether VA had a bed available, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.

(c) When does the record demonstrate that the Veteran's condition became stabilized? Note that for purposes of this question, VA defines "stabilized" as "no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other federal facility."  See 38 C.F.R. § 17.1001(d).

Alternatively:

 If and only if (i) there remains information, evidence or factual dispute to indicate that the treatment rendered on June 26, 2007, from Southern Tier Plastic Surgery Associates, was  emergency treatment, and (ii) specific records of treatment rendered on June 26, 2007, from Southern Tier Plastic Surgery Associates, are received; and (iii) the Veteran's claim falls under the provisions of 38 U.S.C.A. § 1728 for an adjudicated service-connected disability, or a disability associated with and held to be aggravating a service-connected disability, or because the Veteran has been granted a TDIU or other permanent total rating for service-connected disability, request a medical opinion from the appropriate VA clinician concerning the following:

(a) Was the care provided on June 26, 2007, rendered in a medical emergency of such nature that delay would have been hazardous to life or health?

(b) Were VA facilities feasibly available, and, if so, would an attempt to use them beforehand have been reasonable, sound, wise or practical?  In addressing this question, the clinician may consider such factors as whether VA had a bed available, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.

(c) Based on sound medical judgment, could the Veteran have been transferred from the non-VA facility to a VA medical center for continuation of treatment at a certain point?  38 C.F.R. § 17.121.

The clinician must be provided with a copy of the Veteran's MAS claims file, so that he or she can properly address the above-requested questions.

4. Then readjudicate the Veteran' claim for unauthorized medical expenses for services rendered at Southern Tier Plastic Surgery Associates on June 26, 2007. 

(a) If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case containing the provisions of 38 U.S.C.A. § 1725 and § 1728 and the applicable regulations. Provide them an opportunity to respond to it before returning the claims file to the Board for further appellate consideration.

(b) The supplemental statement of the case must indicate whether the evidence received from the Veteran and from Southern Tier Plastic Surgery Associates was sufficient to determine whether the treatment received by the Veteran from Southern Tier Plastic Surgery Associates on June 26, 2007, was emergency treatment.

(c) If it is determined that the evidence received was sufficient for such a determination, a finding as to whether the treatment received on June 26, 2007, was emergency treatment, must be provided. 

(d) A copy of the supplemental statement of the case will be issued to the Veteran's representative, and documentation will be associated with the claims file to indicate that a copy of the claims file was provided to the Veteran's representative.

(e) In order to ensure that the Veteran's representative has an adequate opportunity to respond to the supplemental statement of the case, the Veteran's representative will be afforded the opportunity to submit a Statement of Accredited Representative in Appealed Case (VA Form 646) after issuance of the supplemental statement of the case but prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



